Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 12/31/2020. As directed, claims 1-9 and 11 were amended. Accordingly, claims 1-16 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Objections
Claims 2 is objected to because of the following informalities:  
In claim 2, line 5, it appears Applicant intended “being present,.” to read --being present.--, as the comma (“,”) appears to be a typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites “identify a type of the obstacle based on the information of the obstacle”, which is indefinite. It is unclear whether “the information” refers to “characteristic information” or “moving characteristic information”, rendering the scope of the claims indefinite. Claims 2-8 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “identify a type of the obstacle based on sensed information collected by the sensor”, as appears to be most consistent with Applicant’s specification. 
Claim Rejections - 35 USC § 102
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levinson et al. (US PGPub. No. 2017/0132334). 
Regarding claim 1, Levinson discloses an autonomous driving device [347a], comprising: a driver [362] comprising circuitry configured to drive the autonomous driving device; a sensor [340a, 346a, 348a, 354, 341a] (¶0061); a storage [3621] for storing characteristic information on a plurality of types of obstacle, the characteristic information comprising moving characteristic information (¶0148); and a processor [347a] configured to control the driver based on a result of sensing of the sensor (¶0066), wherein the processor is further configured to: based on an external object sensed by the sensor being recognized as an obstacle with a possibility of collision with the autonomous driving device, identify a type of the obstacle based on the information of the obstacle (¶0148); and control the driver to change at least one of a velocity and direction of the autonomous driving device based on the moving characteristic information included in the characteristic information corresponding to the identified type of the obstacle (Figure 29; ¶0066, ¶0071, ¶0118, ¶0147-0149). 
Regarding claim 9, Levinson discloses a method for driving an autonomous driving device [347a], the method comprising: driving the autonomous driving device along a predetermined driving route; sensing an external object (¶0061, ¶0066); based on the sensed external object being sensed as an obstacle with a possibility of collision with the autonomous driving device, identifying a type of the obstacle based on information of the obstacle (¶0148); and changing at least one of a velocity and direction of the autonomous driving device based on the moving characteristic information included in the characteristic information corresponding to the identified type of the obstacle (Figure 29; ¶0066, ¶0071, ¶0118, ¶0147-0149). 


Claim Rejections - 35 USC § 103
Claims 2-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson as applied to claim 1 above, and further in view of Oyaizu et al. (US PGPub. No. 2018/0281786). 
Regarding claim 2, Levinson discloses the autonomous driving device as claimed in claim 1 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), but appears to be silent on the device further wherein the processor is further configured to control the driver to change a direction of the autonomous driving device toward an obstacle with a minimum on-collision damage from among a plurality of obstacles based on a plurality of obstacles being present. 
 Oyaizu, however, teaches an autonomous vehicle control device including a processor configured to classify objects and control the vehicle in response to said classifications, and further to change a direction of the autonomous driving device toward an obstacle with a minimum on-collision damage from among a plurality of obstacles based on a plurality of obstacles being present (Oyaizu ¶0117-0122). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Levinson in view of Oyaizu. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Levinson to include wherein the processor is further configured to control the driver to change a direction of the autonomous driving device toward an obstacle with a minimum on-collision damage from among a plurality of obstacles based on a plurality of obstacles being present, as doing so was a known way of minimizing collision severity according to object classifications, as recognized by Oyaizu (Oyaizu ¶0117-0122). 
Regarding claim 3, Levinson in view of Oyaizu teaches the autonomous driving device as claimed in claim 1 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), wherein the processor is further configured to control the driver to control the autonomous driving device to come to a sudden stop, and to change a direction of the autonomous driving device to a direction in which a collision with the obstacle is avoided based on the obstacle being a person or a structural barrier (Oyaizu ¶0117-0122, 
Regarding claim 4, Levinson in view of Oyaizu teaches the autonomous driving device as claimed in claim 1 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), wherein the processor is further configured to control the driver to decelerate the autonomous driving device, and to maintain a direction of autonomous driving device based on the obstacle being an animal other than human or a fixed object of a shock absorption material (Oyaizu ¶0117-0122, ¶0126-0129), as previously modified in, and with the same motivation as applied in, regard to claim 2, above. 
Regarding claim 5, Levinson in view of Oyaizu teaches the autonomous driving device as claimed in claim 1 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), wherein the processor is further configured to control the driver to change a direction of the autonomous driving device to a route on which a collision with a moving object is avoided, and to decelerate the autonomous driving device based on a steering angle of the moving object and a degree of velocity change of the moving object based on the obstacle being a moving object provided with an autonomous driving function (Oyaizu ¶0139-0141), as previously modified in, and with the same motivation as applied in, regard to claim 2, above. Examiner notes other vehicle’s dynamics (both moving direction and speed) are considered in collision probability and subsequent collision avoidance maneuvering. 
Regarding claim 10, Levinson in view of Oyaizu teaches the method as claimed in claim 9 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), wherein the changing at least one of the velocity and direction of the autonomous driving device comprises changing a direction of the autonomous driving device toward an obstacle with a minimum on-collision damage from among a plurality of obstacles based on a plurality of obstacles being present (Oyaizu ¶0117-0122), as previously modified in, and with the same motivation as applied in, regard to claim 2, above. 

Regarding claim 12, Levinson in view of Oyaizu teaches the method as claimed in claim 9 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), wherein the changing at least one of the velocity and direction of the autonomous driving device comprises controlling the driver to decelerate the autonomous driving device, and to maintain a direction of autonomous driving device based on the obstacle being an animal other than human or a fixed object of a shock absorption material (Oyaizu ¶0117-0122, ¶0126-0129), as previously modified in, and with the same motivation as applied in, regard to claim 2, above. 
Regarding claim 13, Levinson in view of Oyaizu teaches the method as claimed in claim 9 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), wherein the changing at least one of the velocity and direction of the autonomous driving device comprises controlling the driver to change a direction of the autonomous driving device to a route on which a collision with a moving object is avoided, and to decelerate the autonomous driving device based on a steering angle of the moving object and a degree of velocity change of the moving object based on the obstacle being a moving object provided with an autonomous driving function (Oyaizu ¶0139-0141), as previously modified in, and with the same motivation as applied in, regard to claim 2, above. Examiner notes other vehicle’s dynamics (both moving direction and speed) are considered in collision probability and subsequent collision avoidance . 
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson as applied to claims 1 and 9, respectively above, and further in view of Nagraj Rao et al. (US PGPub. No. 2018/0208185). 
Regarding claim 6, Levinson discloses the autonomous driving device as claimed in claim 1 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), but appears to be silent on the device further comprising: a communication interface comprising circuitry configured to communicate with a moving object provided with an autonomous driving function, wherein the processor is further configured to: receive driving information of the moving object via the communication interface; compare the driving information with driving information of the autonomous driving device; and change a driving route of the autonomous driving device based on a collision being possible, wherein the driving information includes at least one of a current location, a velocity, a direction, and a route.
	Nagraj Rao, however, teaches a vehicle occupancy method including communicating vehicle occupancy information to other vehicles via V2V communication such that the receiving vehicle may employ that information to minimize injury and/or damage caused by an unavoidable crash (Nagraj Rao ¶0012). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Levinson in view of Nagraj Rao. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Levinson to include the device further comprising: a communication interface comprising circuitry configured to communicate with a moving object provided with an autonomous driving function, wherein the processor is configured to: receive driving information of the moving object via the communication interface; compare the driving information with driving information of the autonomous driving device; and change a driving route of the autonomous driving device based on a collision being possible, wherein the driving information 
Regarding claim 7, Levinson in view of Nagraj Rao teaches the autonomous driving device as claimed in claim 6, wherein the processor is further configured to: set an update period of driving information based on driving information of a moving body with a maximum possibility of collision based on a plurality of moving objects being present; and identify a possibility of collision with the moving object every update period of driving information (Nagraj Rao ¶0012). Examiner notes that Nagraj Rao teaches determination of timing and frequency of V2V messages including occupancy information for a vehicle based on situation, and Examiner understands that an impending unavoidable collision would impact such a situational determination of timing and frequency of V2V messages. 
Regarding claim 14, Levinson in view of Nagraj Rao teaches the method as claimed in claim 9 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149), wherein the changing at least one of the velocity and direction of the autonomous driving device comprises: receiving driving information of the moving object via the communication interface; comparing the driving information with driving information of the autonomous driving device; and changing a driving route of the autonomous driving device based on a collision being possible, wherein the driving information includes at least one of a current location, a velocity, a direction, and a route (Nagraj Rao ¶0012), as previously modified in, and with the same motivation as applied in, regard to claim 6, above. 
Regarding claim 15, Levinson in view of Nagraj Rao teaches the method as claimed in claim 14, further comprising: setting an update period of driving information based on driving information of a moving body with a maximum possibility of collision based on a plurality of moving objects being present; and identifying a possibility of collision with the moving object every update period of driving information (Nagraj Rao ¶0012). Examiner notes that Nagraj Rao teaches determination of timing and . 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Nagraj Rao as applied to claims 6 and 14, respectively above, and further in view of Hassani et al. (US PGPub. No. 2017/0144657).
Regarding claim 8, Levinson in view of Nagraj Rao teaches the autonomous driving device as claimed in claim 6 (Levinson ¶0061, ¶0066, ¶0071, ¶0118, ¶0147-0149; Nagraj Rao ¶0012), but appears to be silent on the device further wherein the processor is further configured to: transmit information relating to a changed route to the moving object via the communication interface based on the driving route of the autonomous driving device being changed; and control the driver to drive the autonomous driving device along the changed driving route based on receiving route identification information from the moving object.
Hassani, however, teaches a collision avoidance system including transmitting updated trajectory information using V2V communications to nearby vehicles for coordinating collision avoidance (Hassani ¶0011). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Levinson in view of Nagraj Rao in further view of Hassani. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Levinson in view of Nagraj Rao to include the device further wherein the processor is configured to: transmit information relating to a changed route to the moving object via the communication interface based on the driving route of the autonomous driving device being changed; and control the driver to drive the autonomous driving device along the changed driving route based on receiving route identification information from the moving object, as doing so was a known way of coordinating collision avoidance, as recognized by Hassani (Hassani ¶0011). 
. 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669